
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 742
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Ms. Richardson (for
			 herself, Ms. Jackson Lee of Texas,
			 Mr. Camp, Ms. McCollum, Mr.
			 Pascrell, and Mrs. Myrick)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Government of the Russian
		  Federation for providing weapons to the regime of President Bashar al-Assad of
		  Syria.
	
	
		Whereas the Government of the Russian Federation has an
			 extensive history of providing weapons and political support to the regime of
			 President Bashar al-Assad of Syria, a country designated by the Secretary of
			 State as a state sponsor of terrorism;
		Whereas, at the Port of Tartus in Syria, the Government of
			 the Russian Federation maintains for the Russian Navy its only permanent
			 warm-water naval port outside of the former Soviet Union, which bolsters the
			 Assad regime;
		Whereas the Assad regime responded to the widespread,
			 peaceful, and sustained calls for political reform that began in March 2011 in
			 a manner that has caused the deaths of more than 10,000 people in Syria, mostly
			 civilians, as of June 2012, according to an estimate by the United
			 Nations;
		Whereas the Government of the Russian Federation remains
			 the top supplier of weapons to the Government of Syria, reportedly providing
			 nearly $1,000,000,000 worth of arms to the Government of Syria in 2011
			 alone;
		Whereas the Government of the Russian Federation has
			 unabatedly continued to ship arms to the Government of Syria during the ongoing
			 popular uprisings;
		Whereas, on October 4, 2011, the Russian Federation,
			 together with the People's Republic of China, vetoed a United Nations Security
			 Council resolution that would have condemned grave and systematic human
			 rights violations in Syria and would have warned the Government of
			 Syria of the actions, including sanctions, to be considered against it, if
			 warranted;
		Whereas, on January 18, 2012, Foreign Minister of the
			 Russian Federation Sergei Lavrov criticized the sending of so-called
			 humanitarian convoys to Syria;
		Whereas, on January 19, 2012, Foreign Minister Lavrov
			 stated that, with regard to the Government of Syria, For us, the red
			 line is fairly clearly drawn. We will not support any
			 sanctions.;
		Whereas, on February 4, 2012, the Russian Federation,
			 together with the People's Republic of China, vetoed a United Nations Security
			 Council resolution calling for an end to the violence in Syria, demanding that
			 all parties in Syria cease all violence and reprisals and implement the plan
			 set out by the League of Arab States, expressing grave concern for the
			 deteriorating situation in Syria, and condemning the widespread gross
			 violations of human rights;
		Whereas, on March 13, 2012, Deputy Minister of Defence of
			 the Russian Federation Anatoly Antonov stated that the Government of the
			 Russian Federation would not halt arms shipments to Syria, acknowledging that
			 the Government of the Russian Federation has military instructors on the ground
			 training the Syrian Arab Army and stating, Russia enjoys good and strong
			 military technical co-operation with Syria, and we see no reason to reconsider
			 it. Russian-Syria military co-operation is perfectly
			 legitimate.;
		Whereas, on May 30, 2012, Permanent Representative of the
			 United States to the United Nations Susan Rice condemned recent reports of an
			 arms shipment that arrived in Syria from the Russian Federation on May 26,
			 2012, as reprehensible, stating that this is obviously of
			 the utmost concern given that the Syrian government continues to use deadly
			 forces against civilians;
		Whereas, on May 31, 2012, Secretary of State Hillary
			 Clinton stated that the policy of the Government of the Russian Federation
			 toward the Government of Syria is going to help contribute to a civil
			 war, maintaining that Russian officials are just vociferous in
			 their claim that they are providing a stabilizing influence, and
			 stating, I reject that. I think they are, in effect, propping up the
			 regime at a time when we should be working on a political
			 transition.;
		Whereas the Government of the Russian Federation has thus
			 far failed to effectively use its influence and relationship with the Assad
			 regime to halt the murder of civilians in Syria, including the massacre of over
			 100 people, many of them women and children, in Houla on May 25 to 26,
			 2012;
		Whereas Russian Federation President Vladimir Putin
			 rejected appeals by President of France François Hollande for tougher United
			 Nations sanctions aimed at ending violence in Syria;
		Whereas, on June 5, 2012, Secretary of State Clinton
			 stated that it’s pretty clear that we all have to intensify our efforts
			 to speed a political transition. . . . And we invite the Russians and the
			 Chinese to be part of the solution of what is happening in
			 Syria;
		Whereas, on June 7, 2012, Permanent Representative of the
			 Russian Federation to the United Nations Vitaly Churkin publicly criticized the
			 Governments of Saudi Arabia and Qatar for supporting the opposition in Syria;
			 and
		Whereas, on June 12, 2012, Secretary of State Clinton
			 stated that “there are attack helicopters on the way from Russia to Syria,
			 which will escalate the conflict quite dramatically”: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)condemns the Government of the Russian
			 Federation for—
				(A)its longstanding
			 and ongoing support for the criminal regime of President Bashar al-Assad in
			 Syria;
				(B)continuing to
			 transfer weapons to the Assad regime, which cannot be considered legitimate for
			 purposes of self-defense; and
				(C)its troubling
			 opposition to resolutions from the United Nations Security Council regarding
			 Syria, including those recently tabled by the United States;
				(2)concludes that the
			 actions of the Government of the Russian Federation—
				(A)have enabled the
			 Assad regime to maintain power and perpetrate mass atrocities against its own
			 people; and
				(B)directly undermine
			 the core national security interests of the United States, as well as the
			 stability of the entire Middle East; and
				(3)urges the
			 Government of the Russian Federation to—
				(A)immediately end
			 all transfers of weapons to the Assad regime;
				(B)call on the Assad
			 regime to end all violence against civilians;
				(C)support
			 international sanctions against Syria; and
				(D)support a peaceful
			 transition of leadership in the Government of Syria, starting with the early
			 departure of Bashar al-Assad.
				
